EXHIBIT 10.27

EMPLOYMENT AMENDING AGREEMENT

 

THIS AGREEMENT, made as of the 28th day of June, 2007.

 

BETWEEN:

ONCOGENEX TECHNOLOGIES INC. a corporation incorporated under the laws of Canada
and having an office at Vancouver, British Columbia

 

(together with any subsidiaries hereinafter referred to as the "Company").

 

OF THE FIRST PART

 

AND:

 

STEPHEN ANDERSON, an individual residing in West Vancouver, British Columbia

 

(hereinafter referred to as the "Employee")

 

OF THE SECOND PART

 

WHEREAS the Company and the Employee entered into an employment agreement dated
January 9, 2006 (the “Employment Agreement”) relating to the employment of the
Employee;

 

AND WHEREAS the Company and the Employee wish to amend the terms of the
Employment Agreement as provided herein;

 

NOW THEREFORE in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged) the parties agree as follows:

 

1.

CONSTRUCTION

 

Terms having a capitalized first letter and not otherwise defined herein shall
have the meaning ascribed to them in the Employment Agreement.

 

2.

AMENDMENT

 

Article 6.5(a) of the Employment Agreement is hereby deleted and replaced with
the following:

 

“(a)     four (4) weeks notice plus an additional two weeks for each full year
of the Employee’s employment at the date such notice is given (the “Severance
Period”), to a maximum of twenty-six (26) weeks, or pay in lieu of notice
(“Severance”) of an amount determined by multiplying the Employee’s average
weekly earnings ((inclusive of Base Salary and Bonus) where such average is
calculated over the 104 week period (or such lesser period if the Employee is
terminated in accordance with this Article 6.5 less than 2 years from the
Effective Date) immediately preceding the Severance Period) by the number of
weeks in

 

--------------------------------------------------------------------------------

-2-



 

the Severance Period; or in the event of a “Change in Control” whereunder, in
the event the Company undergoes a change of control resulting from a merger or
acquisition with another entity, and the Employee is terminated, Severance
amount equal to 12 months. The Severance may be paid to the Employee either in a
lump sum or by equal weekly, semi-monthly or monthly installments for the
duration of the Severance Period, at the Company’s sole discretion.”.

 

3.

GENERAL

 

The Employment Agreement as amended by this Agreement comprises the entire
agreement between the Parties with respect to the Employee’s provision of
services to the Company and replaces and supersedes any and all previous verbal
or written agreements that may have been entered into. For clarity, except as
provided in Article 2 herein, the Employment Agreement remains unamended and in
full force and effect between the parties to this Agreement. This Agreement may
not be amended or modified except by written amendment signed between the
Parties hereto.

 

This Agreement may be executed by the parties in separate counterparts and by
facsimile, each of which such counterparts when so executed and delivered shall
be deemed to constitute one and the same instrument.

 

IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
above written.

 

ONCOGENEX TECHNOLOGIES INC.


Per:      /s/ Scott Cormack          
            (Authorized Signatory)



/s/ Sandra Thomson
Witness



/s/ Stephen Anderson

STEPHEN ANDERSON

--------------------------------------------------------------------------------


 

 

 